    Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 1 of 13 PageID #:165




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ISELA V. MARQUEZ and FERNANDO                   )
 MARQUEZ, as plenary co-guardians of             )
 CHLOE MARQUEZ; JANE DOE and                     )            Case No. 20-cv-4267
 JOHN DOE, legal guardians of JANE               )
 DOE 2, a minor,                                 )            Judge Robert M. Dow, Jr.
                                                 )
             Plaintiffs,                         )
                                                 )
        v.                                       )
                                                 )
 BHC STREAMWOOD HOSPITAL,                        )
 INC. d/b/a Streamwood Behavioral                )
 Healthcare System, a Tennessee                  )
 corporation,                                    )
                                                 )
             Defendant.                          )


                           MEMORANDUM OPINION AND ORDER

       Plaintiffs bring this action against Defendant BHC Streamwood Hospital, Inc. for alleged

violations of Title III of the Americans with Disabilities Act (“ADA”), Section 504 of the

Rehabilitation Act, and Section 1557 of the Patient Protection and Affordable Care Act (“ACA”).

Current before the Court is Defendant’s motion to dismiss Plaintiffs’ complaint for lack of standing

and failure to state a claim [19]. For the reasons stated below, Defendant’s motion [19] is granted

in part (as to Counts 1 and 4) and denied in part (as to Counts 2, 3, 5, and 6). Plaintiffs are given

leave to replead Counts 1 and 4 by October 14, 2021 if they believe that they can do so consistent

with this opinion and Federal Rule of Civil Procedure 11. The parties are directed to proceed with

initial disclosures and written discovery if they have not already done so, but should not schedule

any depositions until after the Court resolves the issues relating to coordinating discovery

discussed at the September 16, 2021 status hearing [see 27].
     Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 2 of 13 PageID #:166




I.      Background

        A.      Factual Background

        Defendant Streamwood Hospital is a Tennessee corporation that has provided mental

health services in Illinois since 1991. [16 at ¶ 6.] Streamwood was the first free-standing child,

adolescent, and young adult behavioral healthcare facility in Illinois, and its primary focus remains

on providing emotional and behavioral healthcare services to teens and young adults. [Id. at ¶¶ 1,

6.] Plaintiffs are two individuals who allege that they were denied treatment at Streamwood

because of their physical disabilities. Plaintiffs allege the following facts. 1

                1.       Plaintiff Chloe Marquez

        Plaintiff Chloe Marquez is a 21-year-old woman who lives in Orland Park, Illinois. [Id. at

¶ 4.] She suffers from athetoid/spastic cerebral palsy with dysphasia and dysphagia [id.] which

limit her mobility in a number of ways. [Id. at ¶ 9.] Because of her cerebral palsy, Chloe requires

a power wheelchair in most instances, though she can ambulate short distances of up to 100 feet

with a walker. [Id.] Because of her dysphasia, she communicates with others by using the text-to-

speech function of an iPad. [Id.] She follows a puree diet and consumes supplemental nutrition

through a gastronomy tube due to her dysphagia. [Id.]

        On June 22, 2019, Chloe’s mother, Isela, noticed a linear abrasion on Chloe’s neck. [Id. at

¶ 10.] When Isela asked Chloe about the abrasion, Chloe admitted that she had attempted suicide.

[Id.] Isela contacted Chloe’s psychiatrist seeking guidance, but she was unable to reach the doctor

until the following day, June 23, 2019, when the psychiatrist instructed Isela to take Chloe to the

emergency room at Northwestern Memorial Hospital. [Id. at ¶¶ 10–11.] Chloe was evaluated by



1
  For purposes of Defendant’s motion to dismiss, the Court accepts as true all well-pled allegations set forth
in the complaint [16] and draws all reasonable inference in Plaintiffs’ favor. Calderon-Ramirez v.
McCament, 877 F.3d 272, 275 (7th Cir. 2017).
                                                      2
      Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 3 of 13 PageID #:167




Northwestern’s psychiatric acute crisis intervention team who learned that Chloe had been having

suicidal ideations since June 10, 2019. [Id. at ¶ 11.] The crisis intervention team recommended

that Chloe be admitted for inpatient psychiatric care. [Id. at ¶ 12.] Members of Northwestern’s

crisis intervention team then began searching for a mental and behavioral hospital where Chloe

could receive inpatient psychiatric care. 2 [Id.]

          On June 26, 2019, a social worker with Northwestern’s crisis intervention team contacted

Streamwood seeking inpatient placement for Chloe. [Id. at ¶ 13.] A Streamwood employee told

the social worker that Streamwood would not accept Chloe because of her cerebral palsy and her

need for a wheelchair and gastronomy tube. [Id.]

                  2.     Plaintiff Jane Doe 2

          Plaintiff Jane Doe 2, a minor, lives with her parents in Northbrook, Illinois. [Id. at ¶ 5.]

She suffers from cerebral palsy and has a history of anxiety and depression. [Id. at ¶¶ 5, 16.] Jane

Doe 2 also requires a wheelchair because of her cerebral palsy. [Id. at ¶ 17.]

          Jane Doe 2 was attending a summer camp for children with disabilities in Grand Rapids,

Michigan in July 2019 when she began having episodes of significant anxiety, confusion and

delusion, and expressing suicidal thoughts. [Id. at ¶ 18.] She was rushed by ambulance to a hospital

in Grand Rapids where she remained as an inpatient for five nights. [Id.] Hospital employees

searched for a mental and behavioral health hospital in the Grand Rapids area where Jane Doe 2

could receive treatment, but they were unsuccessful. [Id.] An outpatient psychiatrist at the hospital

discharged Jane Doe 2 to her mother on July 30, 2019 and recommended that Jane Doe 2 go to the

emergency department of Highland Park Hospital to expedite the search for inpatient psychiatric

care at a local facility in Illinois. [Id.] Highland Park Hospital’s crisis intervention team diagnosed



2
    The complaint does not mention why Chloe could not be admitted at Northwestern.
                                                    3
      Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 4 of 13 PageID #:168




Jane Doe 2 as having depression with psychosis and concluded that she required immediate

hospitalization. [Id. at ¶ 19.] The hospital could not admit Jane Doe 2 to its own mental and

behavioral health unit, however, so it searched for another inpatient facility on Jane Doe 2’s behalf.

[Id. at ¶ 20.]

        On July 31, 2019, a member of Highland Park Hospital’s crisis intervention team contacted

Streamwood seeking treatment for Jane Doe 2. [Id.] The crisis intervention team member faxed a

referral packet to Streamwood and followed up with the hospital a few hours later. [Id.] A

Streamwood employee initially denied receiving the referral packet, but after having it faxed to

Streamwood for a second time, informed the Highland Park Hospital employee that it could not

accommodate Jane Doe 2 because of her physical needs. [Id.]

        B.       Procedural Background

        Plaintiffs initiated this action on July 22, 2020 alleging that Defendant violated the

Americans with Disabilities Act (ADA), 42 U.S.C. § 12181 et seq (Counts 1 and 4), the

Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq (Counts 2 and 5), and the Patient Protection

and Affordable Care Act (ACA), 42 U.S.C. § 18116(a) (Counts 3 and 6). [3, 16.] Plaintiffs seek

declarative and injunctive relief on all counts to enjoin further violations of these acts, while

Marquez seeks compensatory damages on Counts 2 and 3, and Jane Doe 2 on Counts 4 and 5.

Defendant moves to dismiss all counts on grounds that Plaintiffs lack standing to pursue their

claims and have failed to state a claim for relief. [19.]

II.     Legal Standard

        Federal Rule of Civil Procedure 12(b)(1) “provides for dismissal of a claim based on lack

of subject matter jurisdiction, including lack of standing.” Stubenfield v. Chicago Housing

Authority, 6 F.Supp.3d 779, 782 (N.D. Ill. 2013) (citing Retired Chicago Police Ass’n v. City of



                                                   4
    Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 5 of 13 PageID #:169




Chicago, 76 F.3d 856 (7th Cir. 1996)). Typically, “[i]n ruling on a motion to dismiss for want of

standing, the district court must accept as true all material allegations of the complaint, drawing

all reasonable inferences therefrom in the plaintiff’s favor.” Lee v. City of Chicago, 330 F.3d 456,

468 (7th Cir. 2003) (citing Retired Chicago Police Ass’n, 76 F.3d at 862); see also Moore v. Wells

Fargo Bank, N.A., 908 F.3d 1050, 1057 (7th Cir. 2018); Browner v. American Eagle Bank, 355

F.Supp.3d 731, 732–33 (N.D. Ill. 2019). However, when “standing is challenged as a factual

matter, the plaintiff must come forward with ‘competent proof’—that is a showing by a

preponderance of the evidence—that standing exists.” Lee, 330 F.3d at 468; see also Apex Digital,

Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 445 (7th Cir. 2009) (once evidence calling the

plaintiff’s standing into question is proffered, the presumption of correctness accorded to a

complaint’s allegations falls away, and the plaintiff bears the burden of coming forward with

competent proof that standing exists).

        To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint first must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)) (alteration in original). Second, the factual allegations in the complaint must be

sufficient to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause

of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

555).



                                                 5
       Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 6 of 13 PageID #:170




         Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.

at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiffs’ well-pleaded factual allegations and draws all reasonable inferences in Plaintiffs’

favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). However,

“[t]o survive a motion to dismiss, the well-pleaded facts of the complaint must allow the court to

infer more than the mere possibility of misconduct.” Langworthy v. Honeywell Life & Acc. Ins.

Plan, 2009 WL 3464131, at *2 (N.D. Ill. Oct. 22, 2009) (citing McCauley v. City of Chicago, 671

F.3d 611, 616 (7th Cir. 2011)). Additionally, the Court “need not accept as true legal conclusions,

or threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Evaluating whether a “claim is sufficiently plausible to survive a motion to dismiss is ‘a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.’” Id. (quoting McCauley, 671 F.3d at 616).

III.      Analysis

         Defendant asserts two grounds for dismissal: first, that Plaintiffs lack standing to bring

their claims, and second, that even if Plaintiffs have established standing, their complaint

nonetheless fails to state a claim.

         A.     Standing

         “To establish Article III standing, plaintiffs must show they have suffered ‘(1) a concrete

and particularized injury in fact (2) that is fairly traceable to the challenged action of the defendant,

and that is (3) likely to be redressed by a favorable judicial decision.” Gaylor v. Mnuchin, 919 F.3d




                                                   6
    Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 7 of 13 PageID #:171




420, 425 (7th Cir. 2019) (quoting Freedom from Religion Foundation, Inc. v. Lew, 773 F.3d 815,

819 (7th Cir. 2014)). The first element is at issue here.

               1.      Injunctive Relief

       Defendant argues that Plaintiffs lack standing to pursue injunctive relief under the ADA,

Rehabilitation Act, and the ACA. [20 at 9.] To obtain prospective injunctive relief under the ADA,

“a plaintiff must allege ‘past injury under the ADA’; show that ‘it is reasonable to infer from her

complaint that this discriminatory treatment will continue’; and show that ‘it is also reasonable to

infer, based on the past frequency of her visits and the proximity of the public accommodation to

her home, that she intends to return to the public accommodation in the future.’” Scherr v. Marriott

Int’l, Inc., 703 F.3d 1069, 1074 (7th Cir. 2013) (quoting Camarillo v. Carrols Corp., 518 F.3d 153,

158 (2d Cir. 2008)). Defendant argues that even if Plaintiffs have plausibly alleged a past injury,

they have not alleged any facts which tend to show that they will face discriminatory treatment by

Streamwood again in the future. The Court agrees.

       The Seventh Circuit’s opinion in Scherr is instructive. That case involved an elderly

plaintiff who required the use of a walker and was injured while exiting the bathroom of her hotel

room at the Courtyard Marriott Hotel in Overland Park. Plaintiff brought an action under Title III

of the ADA alleging that the hotel’s use of the spring-hinged door closers which caused her injury

violated the ADA. Scherr sought injunctive relief from not only the hotel in which she sustained

her injury, but also 56 other Courtyard Marriott Hotels in other locations which used the same

spring-hinged door closers that caused her injury. In affirming the district court’s judgment on the

pleadings in favor of the Defendants, the Seventh Circuit ruled that Scherr had standing to seek

injunctive relief from the Overland Park hotel, but lacked standing to sue the other 56 hotels she

named as defendants.



                                                  7
    Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 8 of 13 PageID #:172




       Scherr had standing to sue the Overland Park Courtyard Marriott because her complaint

established a concrete intent to return to the hotel. Scherr stated in her complaint that “she would

use the Overland Park Courtyard Marriott but for the alleged continuing ADA violations,” she was

“aware that the hotel continue[d] to use the spring-hinged door closers,” and “much of her extended

family lives in the area and the Overland Park Courtyard Marriott is close to them.” Id. These

allegations, the Court determined, established her specific plans to return to the hotel. In fact,

Scherr’s stated plans to attend her cousin’s then-upcoming wedding in the Overland Park area were

“sufficient to support a plausible inference that Scherr would have liked to return to the hotel but

for its continued use of the spring hinges.” Id.

       Here, by contrast, each Plaintiff in this case makes only one statement with respect to her

future plans: “Upon the Hospital’s compliance with its federal nondiscrimination mandates, she

intends to return to Streamwood Hospital.” [16 at ¶¶ 8, 16.]           Assuming for analysis that

Streamwood’s facilities are indeed non-ADA-compliant, Plaintiffs must still “allege a ‘real and

immediate’ threat of future violations of their rights” to obtain the prospective injunctive relief

they seek, Scherr, 703 F.3d at 1074 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)),

and they have failed to do so.

       Notably missing from Plaintiffs’ complaint are any facts suggesting that they had ever

before sought care at Streamwood or will again in the future. See Jeuch v. Children’s Hospital

and Health System, Inc., 353 F. Supp. 3d 772, 786 (E.D. Wis. 2018) (“The fact that [plaintiff]

could return to Children’s Hospital is insufficient.”). While Plaintiffs have histories of anxiety

and depression which have “and will likely from time to time require intervention or treatment on

an inpatient or outpatient basis,” [16 at ¶¶ 8, 16], their need for ongoing psychiatric care does not

establish that they will need to return to Streamwood. See Ayling v. Memorial Health System,



                                                   8
    Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 9 of 13 PageID #:173




2019 WL 2234061, at *3 (C.D. Ill. May 23, 2019) (noting that the allegations showed that plaintiff

will need “continued care” after bypass surgery, but did “not establish that he will need

hospitalization or that he will return” to the defendant hospital); see also McCullum v. Orlando

Regional Healthcare System, Inc., 768 F.3d 1135, 1146 (11th Cir. 2014) (finding that despite

having required two extended stays at the defendant’s hospitals in the past, plaintiff “failed to

establish a real and immediate threat that he will be readmitted” at either hospital).

       Rather than demonstrating a concrete intent to return to Streamwood, Plaintiffs’ vague

plans in this case resemble those made by the plaintiff in Scherr against the other 56 hotels relative

to which she lacked standing. See Scherr, 703 F.3d at 1075 (“[A]t no point does [the plaintiff]

claim that she would visit a particular Courtyard Marriott but for the alleged ADA violations, and

she does not show an intent even to return to any geographic area where another Courtyard Marriott

is located.”). Plaintiffs therefore have not alleged an injury in fact that would entitle them to

prospective injunctive relief. However, given the possibility that with more robust allegations,

Plaintiffs may be able to clear this hurdle, they are given leave to replead Counts 1 and 4 by

October 14, 2021 if they believe that they can do so consistent with this opinion and Federal Rule

of Civil Procedure 11.

               2.        Damages

       Although Plaintiffs lack standing to pursue injunctive relief, they may still be able to seek

damages. See Straw v. Vill. of Streamwood, Ill., 734 F. App’x 344, 348 (7th Cir. 2018) (“A

plaintiff must demonstrate standing separately for each type of relief he seeks.”). Defendant

suggests that Plaintiffs lack standing to assert even a claim for damages, however, because

“Plaintiffs’ sole reliance on unverified third party testimony (taken for the truth) cannot lead to a

reasonable inference that Streamwood is noncompliant with discrimination laws such that there is



                                                  9
   Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 10 of 13 PageID #:174




an injury or controversy here.” [22 at 2.] In other words, Defendant argues that Plaintiffs have

failed to allege past injury. In Defendant’s view, “the word of an unidentified third party medical

provider employee that Streamwood would not admit [Plaintiffs] because of their wheelchairs,” is

not enough to establish injury in fact. Plaintiffs counter that their injuries are “current deterrence”

[21 at 8], which can establish an injury in fact. See Access Living of Metro. Chicago v. Uber

Technologies, Inc., 351 F. Supp. 3d 1141, 1150 (N.D. Ill. 2018), aff’d 958 F.3d 604 (7th Cir. 2020).

       Plaintiffs have alleged enough to support an inference that they suffered a past injury

allowing them to sue for damages. Through Plaintiffs’ healthcare providers and upon their medical

advice, they sought immediate admission to Streamwood for inpatient crisis intervention

treatment. But according to the complaint, hospital employees working on behalf of Plaintiffs

were told that Streamwood would not accept either Plaintiff “because of” their physical

disabilities. Despite Defendant’s contention otherwise, it does not affect the Court’s standing

analysis at this stage that the discrimination Plaintiffs allegedly suffered was conveyed to them by

third parties, as “most courts have found that hearsay is properly considered” in determining

whether Plaintiffs have established federal court jurisdiction. Tekway Inc. v. AT&T Services, Inc.,

2021 WL 916080, at *3 (N.D. Ill. Mar. 10, 2021). In addition, Plaintiffs allege that according to

at least one internet source, Defendant does not report itself as being wheelchair accessible. [16 ¶

15.] When construing the facts in the light most favorable to the Plaintiffs, as the Court must at

this stage, the complaint alleges sufficient injury to support claims for damages. The Court thus

considers whether Plaintiffs have stated claims for monetary relief under the Rehabilitation Act

and ACA.




                                                  10
   Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 11 of 13 PageID #:175




        B.      Failure to State a Claim

        “Compensatory damages are available under the Rehabilitation Act, but may be available

only for claims of intentional discrimination.” Reed v. Columbia St. Mary’s Hospital., 782 F.3d

331, 337 (7th Cir. 2015) (citing Barnes v. Gorman, 536 U.S. 181, 189 (2002)). The Court therefore

considers next whether Plaintiffs have stated a claim for monetary relief under the Rehabilitation

Act (Counts 2 and 5) or the Affordable Care Act (Counts 3 and 6). According to the Defendant,

Plaintiffs have failed to state a claim under either the Rehabilitation Act or the ACA because they

have not plausibly alleged that they were denied treatment at Defendant’s facility because of their

disabilities.

        The Rehabilitation Act provides: “No otherwise qualified individual with a disability in the

United States, as defined in section 705(20) of this title, shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance[.]” 29 U.S.C.

§ 794. Section 1557 of the ACA, 42 U.S.C. § 18116, also prohibits disability discrimination on

the grounds protected under the Rehabilitation Act, and differs only in its specific application to

the healthcare context.

        “For disability-discrimination claims, the ACA incorporates the substantive analytical

framework of the RA.” Francois v. Our Lady of the Lake Hospital, Inc., 8 F.4th 370, 378 (5th Cir.

2021) (citing Doe v. BlueCross BlueShield of Tenn., Inc., 926 F.3d 235, 239 (6th Cir. 2019)). The

Court thus analyzes claims under these two acts together. See id. To state a claim under either

provision, Plaintiffs must establish: (1) they are handicapped individuals as defined by 29 U.S.C.

§ 705(20); (2) they are “otherwise qualified” for participation in the program; (3) the program

receives federal financial assistance; and (4) plaintiffs have been denied the benefits of the program



                                                 11
   Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 12 of 13 PageID #:176




solely because of their handicaps. Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 484 (7th Cir.

2019). Defendant challenges only the fourth factor here.

       Plaintiffs may satisfy the fourth element—the causation factor—by demonstrating either:

“(1) the defendant intentionally acted on the basis of the disability, (2) the defendant refused to

provide a reasonable modification, or (3) the defendant's rule disproportionally impacts disabled

people.” Washington v. Ind. High Sch. Athletic Ass'n, Inc., 181 F.3d 840, 847 (7th Cir. 1999). In

essence, Plaintiffs must demonstrate that “but for the disability, the disabled person would not

have been excluded from the program.” Id.

       Plaintiffs have alleged that Streamwood would not accommodate Plaintiffs “because of,”

in Chloe’s case, “her cerebral palsy, her use of a wheelchair, and use of a G-tube” [16 at ¶ 13], and

in Jane Doe 2’s case, “her physical needs” [id. at ¶ 20]. At the pleading stage, these allegations

“permit an inference of intentional discrimination sufficient to support a claim for compensatory

damages” and therefore are sufficient to withstand dismissal. See Reed, 782 F.3d at 337.

IV.    Conclusion

       For these reasons, Defendant’s motion to dismiss [19] is granted in part and denied in part.

Counts 1 and 4 are dismissed pursuant to Defendant’s 12(b)(1) motion for lack of standing as they

seek only injunctive relief, for which Plaintiffs’ lack standing to sue. The motion is denied with

respect to the remaining counts (Counts 2, 3, 5, and 6) to the extent that they seek monetary

compensation. Plaintiffs are given leave to replead Counts 1 and 4 by October 14, 2021 if they

believe that they can do so consistent with this opinion and Federal Rule of Civil Procedure 11.

The parties are directed to proceed with initial disclosures and written discovery if they have not

already done so, but should not schedule any depositions until after the Court resolves the issues

relating to coordinating discovery discussed at the September 16, 2021 status hearing [see 27].



                                                 12
  Case: 1:20-cv-04267 Document #: 29 Filed: 09/21/21 Page 13 of 13 PageID #:177




Dated: September 21, 2021                   __________________________
                                            Robert M. Dow, Jr.
                                            United States District Judge




                                       13
